Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 08/04/2022.	
	Currently, claims 1, 2 and 4-15 are pending with claims 14-15 being withdrawn from prosecution as being drawn to a non-elected Group without traverse.  

Election/Restrictions
The office notes that the claims 12-13 were previously mistakenly considered withdrawn when they should have still been considered pending.  Claims 12-13 are considered herein.  Claims 14-15 remain withdrawn from consideration.  

Claim Objections
Claim 13 (as well as claim 14 by dependence thereon) is objected to because of the following two informalities:  on line 17 “first gate electrode” should be “first gate electrode section” it appears for consistency, and on line 20 “the second gate electrode” should be “the second gate electrode section” for consistency as well.  Note these may here formally cause an antecedent basis issue they appear to just be typographical errors for now and they will be addressed as if they were corrected.  If the applicant can be sure to ensure antecedent basis, and modifications to depending claims whenever anything changes in the parent claim etc. in replies to come the office will appreciate it.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nanjo et al. (“Nanjo” JP 2013157399 published 08/15/2013, see version already of record as the formal foreign version and the newly cited English translation cited herewith).    
As to claim 1, Nanjo shows in Fig. 7 (note Fig. 2-7, with Fig. 7 here turned to the right at 45 degrees, are forming Fig. 1 as the method of making that device but Fig. 7 is the final method step’s device shown and the method as set forth in the reference includes some of the details of the device under manufacture to be discussed below) a device comprising: 
a substrate (see substrate 1; [0011]); 
a first semiconductor layer (see first semiconductor 3 of nitride semiconductor; [0011]) disposed over the substrate (note this is still over the substrate even when turned to the right at 45 degrees), the first semiconductor layer being composed of a nitride semiconductor; 
a second semiconductor layer (see layer 4 as barrier of nitride semiconductor; [0011]) disposed over the first semiconductor layer (note this is still over the first semiconductor layer even with the device turned 45 degrees to the right), the second semiconductor layer being composed of a nitride semiconductor; 
an insulating film (insulating layer 9; [0015]) disposed over the second semiconductor layer (note this is still disposed over the second semiconductor layer even when the device is turned to the right by 45 degrees); 
a source electrode and a drain electrode (see source 5 and drain 6 electrodes; [0012]) that are disposed over the second semiconductor layer (note both of these are still disposed over the second semiconductor layer noted above even when the device is turned to the right by 45 degrees); and 
a gate electrode (see overall gate electrode 8+10+11 all together; [0012] and [0016]) including 
a Schottky region (see the region where 8 touches 4 as defined as a vertically defined region at that location if the device were in normal orientation, though it is currently turned 45 degrees for this grounds of rejection) disposed over the second semiconductor layer (note this is still over the second semiconductor layer even with the device turned 45 degrees to the right), and 
a gate field-plate region (here note the region just to the right of the vertically defined region noted just above as the schottky region if the device were in normal orientation though it is currently turned 45 degrees for this grounds of rejection, note this region contains the rightmost part of 10+11 and note that again this will be a defined region through those portions of 10+11 on the far right, although additionally this will be designated so as to be “above 9” even in the orientation with the device turned 45 degrees; alternately this can be defined as just over where 11’s furthest right portion is, vertically defined as a region if the device were in normal orientation although it is turned on its right side by 45 degrees currently) disposed over the insulating film adjacent to the Schottky region (note this is over 9 and is nearby to the schottky region designated above), 
a first gate electrode section (see solely the furthest right little foot section of 11 that faces 6 and which is located in the gate field plate region just noted above note this includes Al in [0030] in an embodiment; note this leaves the rightmost-topmost corner and the rest of the top-most part of 11 free of being designated for now) disposed in the gate field-plate region so as to face the drain electrode, and 
a second gate electrode section disposed in the Schottky region (note a section of 8 that is the top layer of 8 made of Pt is designated here as the second gate electrode section, where the part of 8 designated in the overall bunch of parts designated is itself in the schottky region, and finally note that this includes Pt as a material for it; [0013] + [0028] + [0029] + [0030]), and over the first gate electrode section (note that the part of the top part of 8 is over the right hand foot section of 11 at least a bit, and certainly within the broad meaning of over “at a higher level than”, when the device is turned on its side by 45 degrees), and 
wherein a material constituting the first gate electrode section has a lower work function than a work function of a material constituting the whole second gate electrode section (note here the office will interpret this claim in light of the applicant’s specification and for now will use the general, somewhat idealized numbers of the applicant’s own specification in Fig. 6 and will note that a material of the first gate electrode section is the right hand foot section of 11 and the material is Al in [0030] in an embodiment and this has a work function value of 4.2 while the second gate electrode section which is just the upper layer of 8 made of Pt for its whole part’s material in [0013] which has a value of 5.93 for its workfunction value where 4.2 is the lesser number).  
 
As to claim 2, Nanjo shows a device wherein a portion of the second gate electrode section is disposed over the insulating film in the gate field-plate region (note that the furthest right portion of the overall upper layer of Pt of the overall part 8 will be disposed at a higher level than parts of layer 9 when the device is turned on its side by 45 degrees to the right).  

  As to claim 5, Nanjo shows a device wherein the material constituting the first gate electrode section has a work function of less than 5.0 eV (note the Al of part 11 above is 4.2), and 
wherein the material constituting the second gate electrode section has a work function of 5.0 eV or more (note the Pt of part 8 above is 5.93).  

As to claim 6, Nanjo shows a device wherein the material constituting the first gate electrode section has a work function of 4.5 eV or less (note the Al above is 4.2), and 
wherein the material constituting the second gate electrode section has a work function of 5.0 eV or more (note the Pt above is 5.93).  

As to claim 7, Nanjo shows a device wherein a difference in work function between the material constituting the first gate electrode section and the material constituting the second gate electrode section is 0.5 eV or more (note the difference between 4.2 and 5.93 is more than .5 eV as it is 1.73).  

As to claim 8, Nanjo shows a device wherein a difference in work function between the material constituting the first gate electrode section and the material constituting the second gate electrode section is 1.0 eV or more (see 4.2 and 5.93 as noted above having a difference of 1.73 which is more than 1.0).  

As to claim 9, Nanjo shows a device wherein the first gate electrode section is composed of a material including any of Al (see the Al above), Ta, and Ti.

As to claim 10, Nanjo shows a device wherein the second gate electrode section is composed of a material including any of Pd, Ni, Au, and Pt (see the Pt above).

As to claim 11, Nanjo shows a device wherein the first semiconductor layer is composed of a material including GaN (see GaN for layer 3 in [0025]), and wherein the second semiconductor layer is composed of a material including AIGaN (see AlGaN for layer 4 in [0025]) or InAIN.


As to claim 4, here addressed separately under a different grounds of rejection, Nanjo shows in Fig. 7 (note Fig. 2-7 are forming Fig. 1 as the method of making that device but Fig. 7 is the final method step’s device shown and the method as set forth in the reference includes some of the details of the device under manufacture to be discussed below) a device comprising: 
a substrate (see substrate 1; [0011]); 
a first semiconductor layer (see first semiconductor 3 of nitride semiconductor; [0011]) disposed over the substrate, the first semiconductor layer being composed of a nitride semiconductor; 
a second semiconductor layer (see layer 4 as barrier of nitride semiconductor; [0011]) disposed over the first semiconductor layer, the second semiconductor layer being composed of a nitride semiconductor; 
an insulating film (insulating layer 9; [0015]) disposed over the second semiconductor layer; 
a source electrode and a drain electrode (see source 5 and drain 6 electrodes; [0012]) that are disposed over the second semiconductor layer; and 
a gate electrode (see overall gate electrode 8+10+11 all together; [0012] and [0016]) including 
a Schottky region (see the region where 8 touches 4 as defined as a vertically defined region at that location) disposed over the second semiconductor layer, and 
a gate field-plate region (here note the laterally defined region from the leftmost tip of 11 to the rightmost tip of 11, and including vertical regions above and below this lateral extent where there is gate materials 8, 10 or 11 present, note this includes gate field plate parts and other things as well) disposed over the insulating film adjacent to the Schottky region (note this is over 9 and is nearby to the schottky region designated above as well as overlapping therewith in some middle parts thereof), 
a first gate electrode section (see right hand half of 11, with the rightmost edge thereof which faces 6, and which is located in the gate field plate region just noted above note this includes Al in [0030] in an embodiment) disposed in the gate field-plate region so as to face the drain electrode, and 
a second gate electrode section disposed in the Schottky region (note a section made up of the upper Pt layer of overall structure 8 where the part of 8 that is part of the overall “second gate electrode section” here designed is itself in the schottky region above where 8 contacts 4, and note this is in the schottky region designated above, and further note that this includes Pt as a material for it; [0028] and [0029]), and in, at least a portion of, the gate field-plate region (note that this is also in the gate field plate region noted above), and 
wherein a material constituting the first gate electrode section has a lower work function than a work function of a material constituting the whole second gate electrode section (note here the office will interpret this claim in light of the applicant’s specification and for now will use the general, somewhat idealized numbers of the applicant’s own specification in Fig. 6 and will note that a material of the first gate electrode section above is Al for 11’s material in [0030] in an embodiment and this has a work function value of 4.2 while the second gate electrode section includes a part made of Pt as the upper layer of 8 in [0013] which has a value of 5.93 for its workfunction value where 4.2 is the lesser number), 
wherein the first gate electrode section is disposed over a portion, other than a portion facing the source electrode, of the second gate electrode section in the gate field-plate region (note that the right hand half of part 11 is over the right hand most tip portion of 8, which is itself a portion of the overall second gate electrode section designated above and is in the gate field plate region, note further that the right hand most tip portion of 8 is a different portion other than the left hand side portion of the upper Pt layer of 8 that is the second gate electrode section designated above over where it faces the source electrode).    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuraguchi et al. (“Kuraguchi” US 2013/0248873 published 09/26/2013) and further in view of Nanjo et al. (“Nanjo” JP 2013157399 published 08/15/2013, see version already of record as the formal foreign version and the newly cited English translation cited herewith).
As to claim 12, Kuraguchi shows a device (see Fig. 11 which is just Fig. 1 with a few additional parts added on like the layer 75 up top made of Ni; [0014] and [0093]) comprising: 
a substrate (10; [0015]); 
a first semiconductor layer disposed over the substrate (12 of GaN; [0018]), the first semiconductor layer of a nitride semiconductor;
a second semiconductor layer (13 of AlGaN; [0018]) disposed over the first semiconductor layer, the second semiconductor layer of a nitride semiconductor; 
an insulating film (60 being SiN; [0028]) disposed over the second semiconductor layer; 
a source electrode and a drain electrode (40 and 50; [0033]) that are disposed over the second semiconductor layer;
and a gate electrode (see overall gate structure acting as one large electrode being 30+75, where 75 is Ni; [0020] + [0094]) including 
a region (see just the region which is laterally left of the right hand left-facing sidewall of 30c as 30c goes downwards into a dip in its mid region, where 30a makes contact with 20 and then a vertically defined region going immediately upwards/downwards from there) disposed over the second semiconductor layer, and 
a gate field-plate region (see the region beside the region just designated above over on the drain side where the right hand tips of 30b/30c/30d are located, and then vertically define a gate field region here; note additionally that in [0073] Kuraguchi tells about part 30b being used to adjust the field of the gate such that it is acting as a gate field plate out in that region) disposed over the insulating film adjacent to the region (note this region is disposed over the insulating film 60 and nearby to the above-designated “region”), 
a first gate electrode section (see just the upper rightmost hand part of 30b out acting as a gate field plate towards the drain, where part 30b is made of Ti in [0021]; applicant will note that the office here explicitly does not designate the whole layer, but rather, solely the section noted here, as will be done for all sections in this action, unless otherwise specifically noted) disposed in the gate field-plate region outside the region (note this is outside of the region designated above as it is far off to the right side) so as to face the drain electrode (note the upper rightmost hand part of 30b is over in the gate field plate region designated above such that it faces the drain electrode 50), 
a second gate electrode section (see right hand most section of 30c here inclusive of the portion of 30c that is the solely right hand part of it that goes down in the dip along with the portion that extends at the upper right tip, here noted being made of Mo in [0021]; note this section is off to the right side of the newly designated “region” above which gets made a Schottky region in the combination below) disposed in the gate field-plate region outside the region (note this is in the gate field plate region noted above and is just outside of the “region” designated above, as it is off to the right thereof) over a portion of the first gate electrode section so as to be closer to the region than the first gate electrode section (note 30c has its right hand side section noted above disposed in the gate field plate region over a portion of 30b’s upper right hand section and is closer to the “region” designated above than the first gate electrode section as it is literally located directly to the right side thereof, while the section of 30b noted above is off to the right therefrom a little way away), and 
a third gate electrode section (see 75 being made of Ni; [0094]) disposed in the region and over a part of the second gate electrode section (note this is in the “region” designated above and is over the designated section of 30c), and 
wherein a material constituting the first gate electrode section has a lower work function than a work function of a material constituting the second gate electrode section (note that Ti has a workfunction according to the applicant’s table in the Figures of the application of 4.33, and 30c is made of Mo which has a value of 4.53 in the same table, where 4.33 is less than 4.53), and the material constituting the second gate electrode section has a lower work function than a work function of a material constituting the third gate electrode section (note that Ni has a value of 5.35 in the same table and note that 4.53 is less than 5.35; further the office notes that it is in possession of other tables of workfunctions for metallization layers for HEMTs and they all have this same relationship maintained for these materials although the workfunction values given fluctuate a small bit, for now the office will use the somewhat ideal numbers given by the applicant).  

The office notes here that Kuraguchi is not explicit as to the “region” noted above being specifically a Schottky region (this being due to the presence of the gate insulator 20 which prevents the gate electrode 30 from being a Schottky gate electrode embodiment).  Note when a schottky gate is formed then office notes that the “region” discussed above will then be a “Schottky region”.  

Nanjo shows a HEMT with a schottky gate made rather than an insulated gate (see Nanjo uses no gate insulator for his gate electrode and puts it directly on the barrier layer; Fig. 7 [0028]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the formation of a gate electrode as taught by Nanjo to have made the gate in Kuraguchi without a gate insulator with the motivation of saving a formation step while sacrificing the added utility of the gate insulator (note Nanjo saves a step by not forming the gate insulator but foregoes the benefits of the gate insulator part which are themselves discussed in [0077] of Kuraguchi).  


As to claim 13, Kuraguchi as modified by Nanjo above, shows the device above wherein the first semiconductor layer is composed of a material including GaN (see 12 being GaN as noted above), and wherein the second semiconductor layer is composed of a material including AIGaN (note 13 being AlGaN as noted above) or InAIN.


Response to Arguments
Applicant’s arguments, see Remarks, filed 08/04/2022, with respect to the previous rejection of claim 1 has been considered and is persuasive as to the part regarding the most recent additions, and the previous very specific grounds of rejection have been withdrawn.  However, a very similar grounds of rejection being made anew with slightly different designations of parts and with the device turned to the side by 45 degrees.  However, the office should bring to the applicant’s attention that the portion of their argument regarding the designations of the sections being unreasonable is unpersuasive.  The office notes here for the applicant that the office is obliged to use the definitions of “section(s)” in general similar to the following:  “any of the more or less distinct parts into which something is or may be divided or from which it is made up.” (or similar definitions).  This is considered by the office as not quite as broad as “portion” drafting language, but is certainly amenable to including sections made up of different material types in different layers making up the given section (as was previously done).  Here the office notes that it is obliged to take this interpretation, and will continue to be, in this prosecution, especially seeing as how the applicant has used the language in the application.  And further as the office would presume that the applicant was drafting using such language on purpose for the purpose of including such sections within the claim’s scope as it is standard drafting language.  If the applicant wishes to draft using language about separate layers, separate material types, etc. they are most welcome to add such to the claim so as to speed along prosecution.  To be sure, if the claim were claimed quite narrowly along a number of lines then it is quite possible a patent may be able to issue very soon.  

Applicant’s arguments, see Remarks, filed 08/04/2022, with respect to the previous rejection of claim 4 has been considered and is persuasive and the previous very specific grounds of rejection have been withdrawn, with a very similar grounds of rejection being made anew with slightly different designations of parts.  

Applicant’s arguments, see Remarks, filed 08/04/2022, with respect to the previous rejection of claim 12 has been considered and is persuasive and the previous very specific grounds of rejection have been withdrawn, with a very similar grounds of rejection being made anew with slightly different designations of parts.  The office notes that the applicant has included in their arguments various language noting that “layers” in the reference are in certain positions as compared to the “sections” in the claim.  The office notes additionally as an aside that may be helpful, and which may be important for the applicant to know, the office considers layer language to be formally distinct from section language in terms of claim construction and the sections present in the reference are available for designation as distinct from the layers, and use of layer language may be helpful if the applicant wishes to compare layers to layers against the disclosures in the prior art.  The office notes additionally that as the claim is using section language there are likely additional, slightly more odd, designations of parts available to the office to use as grounds of rejection using the same references used above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891